DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 and 06/24/2021 was filed.  The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-13 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ono (US20140136056A1).

	Claim.1 Ono discloses a motor driven power steering system (see at least abstract, vehicle steering apparatus), comprising: a power source for generating a steering assistance force assisting the steering of a vehicle (see at least fig.2, element 3 is an EPS motor, p59, the EPS motor 3 outputs to the steering wheel a steering assistance torque for changing the turn angle of the steering wheel through a column shaft 4 and a steering gear 5, p68); a transfer gear positioned between the power source and a column for transferring the steering assistance force generated by the power source to the column (see at least fig.2, element 3 is an EPS motor, p59, the EPS motor 3 outputs to the steering wheel a steering assistance torque for changing the turn angle of the steering wheel through a column shaft 4 and a steering gear 5, p68); a parameter estimation unit for estimating a friction parameter of a dynamic friction model based on the actual friction torque actually generated in the transfer gear (see at least fig.4-6, p8, a road surface reaction torque model that considers dynamic characteristics of tires); and a state estimation unit for calculating a state variable of the dynamic friction model based on a contact surface moving speed of the transfer gear, and estimating expected friction torque according to the dynamic friction model by using the calculated state variable and friction parameter of the dynamic friction model estimated by the parameter estimation unit (see at least fig.4-6, 22-24, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82).
	Claim.2 Ono discloses wherein the parameter estimation unit estimates the friction parameter of the dynamic friction model by using the contact surface moving speed of the transfer gear, the state variable of the state estimation unit, and the actual friction torque (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82, p87). 
	Claim.3 Ono discloses wherein the state estimation unit calculates the state variable of the dynamic friction model by using a previously stored friction torque map according to the contact surface moving speed of the transfer gear(see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82, p87).
	Claim.5 Ono discloses further comprising: a control torque calculator for calculating a control torque of the power source based on a required steering angle and a 20required steering angular speed; and a power source controller for controlling the power source by reflecting the expected friction torque estimated by the state estimation unit to the control torque of the power source calculated by the control torque calculator (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque).
	Claim.6 Ono discloses further comprising a disturbance compensator for calculating a difference between the actual friction torque and the expected friction torque estimated by the state estimation unit, and  5compensating the calculated difference for the control torque (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82).
	Claim.7 Ono discloses a control method for controlling a motor driven power steering system of claim 1 (see at least abstract, vehicle steering apparatus, p67) , the control method comprising: estimating a friction parameter of a dynamic friction model based on the actual friction torque actually generated in a transfer gear; calculating a state variable of the dynamic friction model based on a contact surface moving speed of the transfer gear; and estimating an expected friction torque according to the dynamic friction model by using the calculated state variable of the dynamic friction model and the estimated friction parameter of the dynamic friction model (see at least fig.4-6, 22-24, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82).
	Claim.8 Ono discloses wherein the estimating of the friction parameter of the dynamic friction model estimates the friction parameter of the dynamic friction model by using the contact surface moving speed of the transfer gear, the state variable of the dynamic friction model, and the actual friction torque (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82, p87).
	Claim.9 Ono discloses wherein the estimating of the friction parameter of the dynamic friction model estimates a friction parameter that minimizes an error between the actual friction torque and the 5expected friction torque(see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82, p87).
	Claim.10 Ono discloses wherein the calculating of the state variable of the dynamic friction model calculates the state variable of the dynamic 10friction model by using a previously stored friction torque map according to a contact surface moving speed of the transfer gear(see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82, p87).  
	Claim.12 Ono discloses further comprising: calculating the control torque of a power source based on a required steering angle or a required steering angular speed, after the estimating of the expected friction torque; and  25controlling the power source by reflecting the expected 27friction torque estimated by a state estimation unit to the calculated control torque of the power source (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque).
	Claim.13 Ono discloses further 5comprising compensating a difference between the actual friction torque and the expected friction torque estimated by the state estimation unit for the control torque, before the controlling of the power source (see at least fig.19-24, abstract, a power steering controller 58 adds the relaxation length compensation torque to an assistance torque, p67-68, compute an assistance torque, p8, a state amount detection unit detects a front wheel actual steering angle state amount of a vehicle, a computation unit that computes a relaxation length compensation torque based on a transfer function , that is expressed using a difference between a road surface reaction torque model that considers dynamic characteristics of tires, p9, p38-39, p43-45, p82).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US20140136056A1) as applied to claims 1, 7 above, and further in view of Guilemond (US20200370979A1).
Claim.4 Ono does not disclose wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter.
	However, Guilemond discloses wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter (see at least fig.1-2, p18-23, LuGre model, claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify One  to include wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter by Guilemond in order to provide the driver with a good feeling on the steering wheel, which is called a <<steer feel>>(see Guilemond’s p3).
Claim.11 Ono does not disclose wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter.
	However, Guilemond discloses wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter (see at least fig.1-2, p18-23, LuGre model, claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify One  to include wherein the dynamic friction model is LuGre friction model comprising static friction, kinetic friction, and viscous friction, and wherein the friction parameter comprises a stiffness friction parameter, a damping friction parameter, and a viscous friction parameter by Guilemond in order to provide the driver with a good feeling on the steering wheel, which is called a <<steer feel>>(see Guilemond’s p3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662